DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11/14/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-13 and 18-20 are rejected under 35 U.S.C. 103 as obvious over USPAP 2013/0273350 to Lee in view of USPAP 2011/0229698 to Rasmussen and further in view of (when necessary) USPAP 2016/0186377 to Haldane and/or WO 2019/139001 to Aizawa (USPAP 2021/0275407 cited as translation document).
Claims 1 and 4, Lee discloses a method of manufacturing a two-layer nanocellulose composite sheet, the method comprising: dispersing a diluted nanocellulose suspension onto a first non-woven fabric layer of the composite sheet, wherein the first non-woven fabric layer comprises a network of fibers; and partially drying the dispersed diluted nanocellulose suspension to form a second moisturized nanocellulose layer of the composite sheet, wherein a surface of the second moisturized nanocellulose layer is mechanically adhered to a surface of the first non-woven fabric layer (see entire document including [0001], [0015]-[0017], [0025]-[0029] and [0068]). 
Lee discloses that the non-woven fabric fiber can be derived from a plant such as abaca, bamboo, banana, coconut, cotton, flax, henequen, jute or sisal ([0017] and [0019]) but Lee does not appear to specifically mention viscose fiber. Rasmussen discloses that it is known in the art to use fibers such as abaca, bamboo, banana, coconut, cotton, flax, henequen, jute, sisal or viscose (see entire document including [0056]-[0060]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the non-woven fabric fiber of Lee from any suitable fibrous material, such as viscose, because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics. In re Leshin, 125 USPQ 416.
Claims 2-5, Lee does not appear to mention infusing the moisturized nanocellulose material with one or more active ingredients but Haldane discloses that it is known in the art to infuse nanocellulose material with one or more active ingredients, such as hyaluronic acid, based on the intended use and the desired product properties (see entire document including [0012], [0042], [0046], [0051] and [0081]). Therefore, it would have been obvious to one having ordinary skill in the art to infuse the nanocellulose material with one or more active ingredients, as taught by Haldane, motivated by a desire to provide the composite sheet with desired properties. 
Claim 10, the diluted nanocellulose suspension inherently comprises a purified nanocellulose aqueous gel diluted in a suspension medium ([0028]-[0035]). Plus, Aizawa discloses that it is known the art to control the water content to between 60 and 90 weight % (gel) to provide proper product adhesiveness to skin (see entire document including [0003], [0017] and [0025]). Therefore, it would have been obvious to one having ordinary skill in the art to provide the nanocellulose suspension as claimed in gel form, motivated by a desired to produce a product with proper adhesiveness to skin.
Claim 11, the diluted nanocellulose suspension has a nanocellulose concentration between 0.1 weight % to 3 weight % [0079].
Claim 12, the partially drying the diluted nanocellulose suspension is performed by applying heat ([0028]-[0035]).
Claim 13, the heat is applied by thermal convection ([0028]-[0035]).
Claim 18, the partially drying the diluted nanocellulose suspension is performed by applying a vacuum differential ([0028]-[0035]).
Claim 19, Lee does not appear to specifically mention a pressure of the vacuum differential being increased until drying occurs at a maximal rate but the office takes official notice (now admitted prior art) that it is known and obvious in the art to increase vacuum differential until drying occurs at a maximal rate motivated by a desire to reduce drying time.
Claim 20, Lee does not appear to mention the water content of the moisturized nanocellulose material but Aizawa discloses that it is known the art to control the water content to between 60 and 90 weight % to provide proper product adhesiveness to skin (see entire document including [0003], [0017] and [0025]). Therefore, it would have been obvious to one having ordinary skill in the art to control the water content as claimed, motivated by a desired to produce a product with proper adhesiveness to skin. 

Response to Arguments
Applicant's arguments filed 11/14/2022 have been considered but are mostly moot in view of the new ground(s) of rejection.
Regarding applicant’s argument that Lee fails to teach or suggest dispersing the suspension, because the suspension of Lee may be immersed or dipped, applicant’s argument is not persuasive. The current specification fails to define “dispersing” and applicant’s arguments fail to elaborate on the meaning of “dispersing.” As the definition of “disperse” is “To strew or distribute widely” the examiner considers Lee’s disclosure of immersing or dipping the fabric with the suspension to be a form of dispersing the suspension onto the fabric.  
	Regarding applicant’s argument that Lee requires a three-layer filter paper structure, applicant’s argument is not persuasive. Lee discloses a two-layer structure wherein a fabric support is layered with a nanocellulose layer ([0015]-[0028]). The applicant refers to an alternative embodiment of the invention wherein a three-layer structure may be created [0029].

Conclusion
The following patent is cited to further show the state of the art with respect to the use of viscose fibers: USPN 6,010,870 to Pelzer. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789